 


110 HR 6525 IH: American History and Civics Achievement Act
U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6525 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2008 
Ms. McCollum of Minnesota (for herself and Mr. Walz of Minnesota) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the National Assessment of Educational Progress Authorization Act to require State academic assessments of student achievement in United States history and civics, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American History and Civics Achievement Act. 
2.FindingsCongress finds that— 
(1)the 2006 National Assessment of Educational Progress assessments in United States history and civics demonstrated high percentages of students scoring below basic even though there were increases in scores, particularly for lower-performing students, compared to previous such assessments; 
(2)in the 2006 National Assessment of Educational Progress assessment in United States history— 
(A)30 percent of students in grade 4 scored below basic, 35 percent of students in grade 8 scored below basic, and 53 percent of students in grade 12 scored below basic; 
(B)a 31 point achievement gap exists for students in grade 4 who are from low-income families, as compared to students in grade 4 who are from high-income families, a 32 point achievement gap exists between black and white students in grade 4, and a 30 point achievement gap exists between white and Hispanic students in grade 4; 
(C)86 percent of students in grade 12 could not explain a reason for United States involvement in the Korean War; 
(D)99 percent of students in grade 8 could not explain how the fall of the Berlin Wall affected United States foreign policy; and 
(E)76 percent of students in grade 4 could not explain why early American pioneers settled on the western frontier; 
(3)in the 2006 National Assessment of Educational Progress assessment in the United States civics— 
(A)27 percent of students in grade 4 scored below basic, 30 percent of students in grade 8 scored below basic, and 34 percent of students in grade 12 scored below basic; 
(B)a 29 point achievement gap exists for students in grade 4 who are from low-income families, as compared to students in grade 4 who are from high-income families, a 25 point achievement gap exists between black and white students in grade 4, and a 26 point achievement gap exists between white and Hispanic students in grade 4; 
(C)72 percent of students in grade 8 could not explain the historical purpose of the Declaration of Independence; and 
(D)57 percent of students in grade 12 were unable to describe the meaning of federalism in the United States; 
(4)America’s past encompasses great leaders and great ideas that contribute to our shared heritage and to the principles of freedom, equality, justice, and opportunity for all; 
(5)an appreciation for the defining events in our Nation’s history can be a catalyst for civic involvement; and 
(6)the strength of American democracy and our standing in the world depend on ensuring that our children have a strong understanding of our Nation’s past. 
3.Amendment to the National Assessment of Educational Progress Authorization ActSection 303(b) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)) is amended— 
(1)in paragraph (2)(D), by inserting (with a priority in conducting assessments in history not less frequently than once every 4 years) after subject matter; and 
(2)in paragraph (3)(A)— 
(A)in clause (iii)— 
(i)by inserting except as provided in clause (iv), before may conduct; and 
(ii)by striking and after the semicolon; 
(B)by redesignating clause (iv) as clause (v); and 
(C)by inserting after clause (iii) the following: 
 
(iv)shall conduct trial State academic assessments of student achievement in United States history in grades 8 and 12 in not less than 10 States representing geographically diverse regions of the United States and in civics in grades 8 and 12 in not less than 10 States representing geographically diverse regions of the United States (with a priority given to conducting assessments in United States history); and. 
4.National Assessment Governing BoardSection 302(e)(1) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9621(e)(1)) is amended— 
(1)in subparagraph (I), by striking and after the semicolon; 
(2)by redesignating subparagraph (J) as subparagraph (K); 
(3)in the flush matter at the end, by striking subparagraph (J) and inserting subparagraph (K); and 
(4)by inserting after subparagraph (I) the following: 
 
(J)in consultation with the Commissioner for Education Statistics, identify and select the States that will participate in the trial State academic assessments described in section 303(b)(3)(A)(iv); and. 
5.Authorization of appropriationsSection 305 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9624) is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following: 
 
(b)History and civics assessmentsThere are authorized to be appropriated— 
(1)$7,000,000 for each of fiscal years 2008 and 2009 to carry out sections 303(b)(3)(A)(iv) and 302(e)(1), of which not more than $500,000 for each fiscal year shall be available to carry out section 302(e)(1); and 
(2)such sums as may be necessary to carry out such sections for each succeeding fiscal year.. 
6.Conforming amendmentSection 113(a)(1) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9513(a)(1)) is amended by striking section 302(e)(1)(J) and inserting section 302(e)(1)(K). 
 
